                                          Case 4:19-cv-02033-YGR Document 89 Filed 12/06/19 Page 1 of 1




                                   1

                                   2

                                   3                               UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    IN RE APPLE SECURITIES LITIGATION                  CASE NO. 19-cv-02033-YGR
                                   7
                                                                                           ORDER RE PAGE LIMITS FOR MOTION TO
                                   8                                                       DISMISS BRIEFING
                                   9                                                       Re: Dkt. No. 86
                                  10

                                  11
                                              The Court has received the parties’ stipulation to double the page limits on the briefing on
                                  12
Northern District of California




                                       the motion to dismiss, as well as lead plaintiff’s supplemental chart required by the Court’s
 United States District Court




                                  13
                                       November 22, 2019 order. (Dkt. Nos. 86, 88.) Having carefully reviewed the submissions, the
                                  14
                                       Court hereby expands the page limits on the motion to dismiss briefing to forty (40) pages for
                                  15
                                       defendants’ motion, forty (40) pages for lead plaintiff’s opposition thereto, and twenty (20) pages
                                  16
                                       for defendant’s reply.
                                  17
                                              This Order terminates Docket Number 86.
                                  18
                                              IT IS SO ORDERED.
                                  19

                                  20
                                       Dated: December 6, 2019
                                  21                                                            YVONNE GONZALEZ ROGERS
                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
